DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/11/2022 has been entered.

Status of Claims
Claim(s) 1, 8, 10-11, 15-18 and 20-24 is/are currently amended. Claim(s) 2-7, 9, 12-14, 19 and 25-26 has/have been canceled. New claim(s) 27-33 has/have been added. Claim(s) 1, 8, 10-11, 15-18, 20-24 and 27-33 is/are pending.

Rejections Withdrawn
Rejections under 35 U.S.C. 112 not reproduced below has/have been withdrawn in view of Applicant's amendments to the claims. 

Claim Objections
Applicant is advised that should claim 16 be found allowable, claim 28 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. Claims 16 and 28 are identical in language and/or scope. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co.
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 8, 15, 17, 21, 23-24, 27, 30 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0073475 A1 (previously cited, Kastanos) in view of US 2014/0213866 A1 (previously cited, Simpson) and US 2003/0225361 A1 (previously cited, Sabra); or alternatively or additionally, as being unpatentable over Kastanos in view of Simpson and US 2013/0245412 A1 (previously cited, Rong).
Regarding claims 1, 8, 24, 27 and 33, Kastanos teaches and/or suggests a continuous analyte sensor system configured for in vivo use, the continuous analyte sensor system comprising a continuous analyte sensor, said sensor comprising: 
a substantially planar polymeric insulating layer (Fig. 2B, substrate 204; ¶ [0042] wherein suitable materials for the substrate include non-conducting plastic or polymeric materials), wherein the insulating layer comprises a first substantially planar surface and a second substantially planar surface, the first substantially planar surface and the second substantially planar surface being substantially parallel to the working electrode layer (Fig. 2, wherein the "first substantially planar surface" of substrate 204 is the surface on which the electrode layer 201 is disposed and the "second substantially planar surface" is the surface opposite thereof, or vice versa, both of which are parallel to the electrode layer 201); 
a substantially planar working electrode layer positioned over the insulating layer (Fig. 2B, first conducting layer 201; ¶ [0045] wherein the first conducting layer 201 may comprise a working electrode); 

a membrane covering at least a portion of the working electrode layer (¶ [0048] membrane disposed over the working electrode), wherein the membrane comprises an enzyme layer (¶ [0048] where the membrane comprises a sensing layer that includes a catalyst; ¶ [0052] wherein the catalyst is an enzyme).
Kastanos does not teach the substantially planar insulating layer is configured to be a freestanding elongated core ex vivo and to transition to a non-freestanding elongated core in vivo, the transition being responsive to absorption of fluid by at least a portion of the substantially planar insulating layer. However, Kastanos discloses at least a portion of the sensor may have a degree of rigidity that is temporal, i.e., the sensor is sufficiently rigid for direct insertion ex vivo and is flexible in vivo (e.g., ¶ [0014]), for example, by applying a dissolvable coating to the sensor body (e.g., ¶ [0010]). This coating is a material provided in addition to the substantially planar insulating layer, the substantially planar conductive trace layer, and the membrane (e.g., ¶ [0072]), such that Kastanos discloses the continuous analyte sensor includes the substantially planar insulating layer, the substantially planar conductive trace layer, and the membrane in both the ex vivo state and in vivo state. 
Simpson teaches/suggests a continuous analyte sensor comprising a polymeric layer or core configured to be a freestanding elongated core ex vivo and to transition to a non-freestanding elongated core in vivo (¶ [0083] wherein the sensor body comprises a stimulus-responsive material that changes at least one material property, such as hardness, modulus of elasticity, etc. responsive to a stimulus; ¶¶ [0087]-[0088], ¶ [0398], etc. wherein the stimulus-responsive sensor body may 
As noted above, Kastanos discloses the substantially planar insulating layer may comprise a polymer such as polyester, polyamide, polyether, etc. Simpson disclose these materials may be utilized as the stimulus-responsive material permitting transition between rigid/freestanding and flexible/non-freestanding states. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Kastanos with the continuous analyte sensor, or planar insulating layer thereof, being configured to be a freestanding elongated core ex vivo and to transition to a non-freestanding elongated core in vivo, the transition being responsive to absorption of fluid by at least a portion of the substantially planar insulating layer, such that the continuous analyte sensor includes the substantially planar insulating layer, the substantially planar conductive trace layer, and the membrane in both the ex vivo state and in vivo state as taught and/or suggested by Simpson in order to facilitate direct insertion of the sensor (i.e., without a separate needle or introducer) while increasing comfort during sensor user (Simpson, ¶ [0396]) and/or as a simple substitution of one known means or method for providing the sensor with a temporal rigidity to achieve this function for another to yield no more than predictable results. See MPEP 2143(I)(B).
Kastanos as modified does not teach each of the insulating layer, the working electrode layer, the conductive trace layer have rounded outer edges that form a rounded cross-section of the continuous analyte sensor. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the sensor of Kastanos with the surface of the sensor, including the outer edges of the insulating layer, the working electrode layer, the conductive trace layer being rounded as taught/suggested by Sabra in order to reduce the severity of the body response following transcutaneous placement of the sensor as well as reduce pain associated with the insertion thereof (Sabra, Abstract). 
Alternatively/Additionally, Kastanos as modified by Simpson above appears to disclose the cross-sectional profile is substantially rectangular (e.g., Kastanos, Fig. 2). 
Rong teaches/suggests a continuous analyte sensor, disclosing rounded (e.g., oval or elliptical) cross-sectional profiles and rectangular cross-sectional profiles as suitable alternatives (¶ [0195]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the sensor of Kastanos with each of the outer edges of the insulating layer, the working electrode layer, the conductive trace layer being rounded, such that the cross-sectional profile of the sensor is rounded or elliptical as taught/suggested by Rong as a simple substitution of one known, suitable sensor profile/shape for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claim 15, Kastanos as modified teaches/suggests the limitations of claim 1, as discussed above, but does not expressly teach the membrane also covers at least a portion of the elongated core. However, Simpson discloses a comparable membrane may be applied by dipping the sensor into a membrane solution, such that the membrane covers at least a portion of the e.g., Fig. 41, wherein the membrane covers the entire distal end 1210 of the sensor body). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kastanos with applying the membrane over at least a portion of the working electrode by dip coating, such that the membrane also covers at least a portion of the elongated core (e.g., portion of the sensor, e.g., substrate/insulating layer 204, distal to the working electrode) as a simple substitution of one known method of applying the membrane to at least the working electrode for another to yield no more than predictable results. See MPEP 2143(I)(B).
Alternatively/Additionally, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the sensor of Kastanos with the membrane also covering at least a portion of the elongated core because Applicant has not disclosed that such a configuration provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant expressly discloses it is preferable to only cover the working electrode with the membrane material to reduce cost (¶ [0253] as published). As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the membrane covering more than the working electrode because either arrangement provides a membrane at least on the working electrode to catalyze a desired reaction.
Regarding claim 17, Kastanos as modified teaches/suggests the limitations of claim 1, as discussed above. Simpson further teaches and/or suggests a core configured to transition between a freestanding state and a non-freestanding state in response to a stimulus, wherein the Young's modulus of the freestanding elongated core is at least five times greater than the Young's modulus of the non-freestanding elongated core (e.g., ¶ [0399]). Accordingly, Simpson teaches/suggests a ex vivo (sufficient column strength for insertion) and in vivo (sufficient flexibility for increased comfort). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the sensor of Kastanos with the Young's modulus of the hydration-responsive freestanding elongated core similarly being at least five times greater than the Young's modulus of the non-freestanding elongated core in order to facilitate piercing of tissue without a separate inserter while increasing comfort for the patient during in vivo sensor use.
Regarding claims 21 and 30, Kastanos as modified teaches/suggests the sensor further comprises a substantially planar second insulating layer, the working electrode layer positioned between the insulating layer and the second insulating layer (Fig. 2, dielectric layer 205 disposed or stacked on at least a portion of first conducting layer 201). 
Regarding claims 23 and 32, Kastanos as modified teaches/suggests the sensor further comprises a substantially planar second insulating layer (Fig. 2, third insulation layer 207); and a substantially planar counter electrode layer positioned between the insulating layer and the second insulating layer (Fig. 2, third conducting layer 203; ¶ [0047] where third conducting layer 203 may comprise a counter electrode).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kastanos in view of Simpson and Sabra (or Kastanos in view of Simpson and Rong) as applied to claim(s) 1 above, as evidenced by US 2012/0265042 A1 (previously cited, Neinast).
Regarding claim 10, Kastanos as modified teaches/suggests the limitations of claim 1, as discussed above, but does not expressly teach the elongated conductive body has a buckling force of less than 0.01 N in vivo. However, Simpson teaches/suggests the tensile modulus of the conductive body in vivo may be between about 0.5-10 kPa (¶ [0397]). Therefore, Simpson teaches and/or suggests the tensile modulus of the core in vivo provides a quality that can be optimized. Additionally, it is known that tensile modulus is related and/or proportional to buckling force (see, e.g., Neinast, ¶¶ [0150]-[0151]). Since Simpson teaches/suggests tensile strength and/or buckling force of the elongated core in vivo provides a quality which can be optimized (e.g., reducing injury and foreign body response that may adversely affect sensor output), the specific claimed ranges of a buckling force of less than 0.01 N would have been obvious because it has been held that the discovery of optimum or workable ranges by routine experimentation is not inventive. See MPEP 2144.05(II).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kastanos in view of Simpson and Sabra (or Kastanos in view of Simpson and Rong) as applied to claim(s) 1 above, as evidenced by Neinast; or alternatively, over Kastanos in view of Simpson as applied to claim(s) 1 above, and further in view of US 2016/0022180 A1 (previously cited, Joseph).
Regarding claim 11, Kastanos as modified teaches/suggests the limitations of claim 1, and further teaches/suggests the nonfreestanding elongated core has a weight under gravity (inherent to any mass), but does not teach the elongated core has a buckling force that is less than the weight under gravity. However, Simpson teaches/suggests the tensile modulus of the core, in vivo, may be between about 0.5-10 kPa (¶ [0397]). Therefore, Simpson teaches/suggests the tensile modulus e.g., Neinast, ¶¶ [0150]-[0151]). Since Simpson teaches/suggests tensile strength and/or buckling force of the core in vivo provides a quality which can be optimized (e.g., reducing injury and foreign body response that may adversely affect sensor output), the specific claimed ranges of a buckling force of less than the weight of the body under gravity would have been obvious because it has been held that the discovery of optimum or workable ranges by routine experimentation is not inventive. See MPEP 2144.05(II).
Alternatively/Additionally, Joseph teaches and/or suggests an elongate body adapted to be positioned in vivo having a weight under gravity and a buckling force that is less than the weight under gravity (¶ [0085] wherein a catheter 301 can be soft and highly flexible (like limp spaghetti) so that the catheters and/or surrounding vascular subcutaneous tissue move as a single unit during ambulation and exercise). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the sensor of Kastanos with the elongated core having a buckling force that is less than its weight under gravity in vivo as taught and/or suggested Joseph in order to permit the elongated core and/or surrounding tissue to move together (Joseph, ¶ [0085]) to similarly reduce injury and foreign body response caused by the presence of the sensor and body movement (Simpson, ¶ [0397]).

Claim(s) 16, 18, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kastanos in view of Simpson and Sabra (or Kastanos in view of Simpson and Rong) as applied to claim(s) 1, and further in view of "Material Indices" (previously cited, Ashby).
Regarding claims 16, 18, 28 and 29, Kastanos as modified teaches/suggests the limitations of claim 1, as discussed above. As further discussed above with respect to claim 17, Simpson suggests the Young's modulus of the freestanding elongated core is at least five times greater than a Young's modulus of the non-freestanding elongated core. While Simpson does not expressly disclose the same relationship with respect to a buckling force and flexural modulus of the elongated core, Young's modulus, flexural modulus and buckling force are all related, as disclosed by Ashby (e.g., Table B1, wherein Young's modulus for tension is the flexural modulus for bending or buckling), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the sensor of Simpson with a flexural modulus and/or a buckling force of the freestanding elongated core similarly being at least five times greater than a flexural modulus and/or a buckling force of the non-freestanding elongated core in order to facilitate piercing of tissue without a separate inserter while increasing comfort for the patient during in vivo sensor use.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kastanos in view of Simpson and Sabra (or Kastanos in view of Simpson and Rong) as applied to claim(s) 1 above, and further in view of US 2013/0056144 A1 (previously cited, Kotzan).
Regarding claim 20, Kastanos as modified teaches/suggests the limitations of claim 1, as discussed above, and further discloses the sensor may comprise additional electrode layers (Fig. 2, layer 209/electrode 202, layer/electrode 203) but does not expressly disclose the working electrode layer is disposed on a first side of the insulating layer and the second electrode layer is disposed on a second side of the insulating layer opposite the first side.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the sensor of Kastanos with the working electrode layer is disposed on a first side of the insulating layer and the second electrode layer is disposed on a second side of the insulating layer opposite the first side as taught/suggested by Kotzan as a simple substitution of one known layered sensor construction for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 22 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kastanos in view of Simpson and Sabra (or Kastanos in view of Simpson and Rong) as applied to claim(s) 21 above; or alternatively, over Kastanos in view of Simpson and Sabra (or Kastanos in view of Simpson and Rong) as applied to claim(s) 21 above, and further in view of Kotzan.
Regarding claims 22 and 31, Kastanos as modified teaches/suggests the limitations of claim 21, as discussed above, and discloses the second insulating layer an opening positioned to expose a portion of the working electrode layer (Fig. 2, where insulating layer 205 ends proximally of conducting layer 201, thereby exposing a portion thereof). Alternatively/Additionally, Kotzan discloses a second insulating layer comprising an opening positioned to expose a portion of the working electrode layer (Fig. 1, opening 128 in the form of a window). Kotzan discloses a window opening (opening 128) as a suitable alternative to an opening formed in the manner disclosed by Kastanos (opening 126) (i.e., insulating layer ending proximally of electrode layer) (¶ [0072]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the sensor of Kastanos with the second insulating layer comprises an opening positioned to expose a portion of the working electrode layer as taught and/or suggested by Kotzan (e.g., a window opening) as a simple substitution of one known means or method for exposing the working electrode layer for another to yield no more than predictable results. See MPEP 2143(I)(B).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant submits Kastanos does not teach the insulating layer being configured to be a freestanding elongated core ex vivo and to transition to a non-freestanding elongated core in vivo, the transition being responsive to absorption of fluid by at least a portion of the insulating layer, as recited in claim 1 (Remarks, pgs. 9-10). 
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Kastanos alone is not relied upon to teach the above-noted feature(s). 
Applicant further submits, "Simpson does not cure the deficiencies of Kastanos" (Remarks, pg. 10). Specifically, Applicant submits Simpson "discusses dissolving sensor tips and dissolving needles, which does not teach, suggest, nor render obvious a continuous analyte sensor, wherein at least a portion of the insulating layer is configured to be a freestanding elongated core in a first, ex vivo state, and to transition to a non-freestanding elongated core in a second, in vivo state, much less that the transition from the ex vivo state to the in vivo state being responsive to absorption of fluid by at least a portion of the insulating layer, wherein the continuous analyte sensor, in both the ex vivo state and in vivo state, includes the substantially planar insulating layer, the substantially planar conductive trace layer, and the membrane, as recited in claim 1" (Remarks, pg. 10). 
While the examiner acknowledges Simpson does disclose at least one embodiment having a dissolvable needle, this is merely one of the disclosed embodiments of Simpson, and is not the embodiment(s) relied upon in the rejection of record. In addition to the noted dissolvable needle configuration, Simpson, as discussed in the rejection of record above, discloses embodiments in which a continuous analyte sensor, or at least an in vivo portion thereof, comprises a stimulus-responsive material that is configured to transition from a first, ex vivo freestanding state to a second, in vivo non-freestanding state. Simpson further expressly discloses the stimulus may be absorption of fluid and/or hydration of the stimulus-responsive material. Simpson further provides examples of suitable stimulus-responsive materials, such as polymers. Kastanos discloses the substantially planar insulating layer may comprise a polymer such as polyester, polyamide, polyether, etc. Simpson disclose these materials may be utilized as the stimulus-responsive i.e., without a separate needle or introducer) while increasing comfort during sensor user (Simpson, ¶ [0396]) and/or as a simple substitution of one known means or method for providing the sensor with a temporal rigidity to achieve this function for another to yield no more than predictable results. See MPEP 2143(I)(B).
Applicant further submits, "Further, the transition of claim 1 includes all of the sensor elements recited, such that, the continuous analyte sensor, in both the ex vivo state and in vivo state, the substantially planar insulating layer, the substantially planar conductive trace layer, and the membrane, in contrast to Simpson where a portion of a tip or a needle is dissolved upon or after insertion and thus no longer part of the sensor" (Remarks, pg. 10). 
As noted above, the dissolvable needle embodiment of Simpson is not relied upon in the rejection of record. In addition, the examiner notes the dissolvable coating disclosure of Kastanos, comparably to dissolvable-needle embodiment of Simpson, teaches this particular limitation. Specifically, Kastanos discloses the dissolvable coating is provided in addition to the substantially planar insulating layer, the substantially planar conductive trace layer, and the membrane of the continuous analyte sensor. Alternatively stated, Kastanos does not disclose that any of the i.e., the sensor has the claimed substantially planar insulating layer, the substantially planar conductive trace layer, and the membrane both before the coating is dissolved (ex vivo) and after (in vivo). Furthermore, in the embodiment(s) Simpson actually relied upon in the rejection of record, Simpson does not disclose/suggest that any of the above-noted components dissolve, or are otherwise not present, in the in vivo state. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 





/Meredith Weare/Primary Examiner, Art Unit 3791